PER CURIAM.
Jermaine Massey (appellant) appeals a new sentence he received as a result of a successful motion for correction of sentence in which he raised a sentencing error pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). We reverse.
Appellant contends that the trial court erred in classifying armed kidnapping as a *1133Level 10 offense. The State concedes that the trial court erred in sentencing appellant and that appellant is entitled to resen-tencing pursuant to the 1994 guidelines.
Accordingly, we REVERSE, and REMAND for a recalculation of the primary offense as a Level 9 offense pursuant to the 1994 guidelines and resentencing in accordance with the new calculation.
DAVIS, PADOVANO and BROWNING, JJ., concur.